ORDER

PER CURIAM.
Appellant The Laclede Gas Company (Laclede) appeals the trial court’s judgment following a jury verdict in favor of Respondent Thomas White (White), which awarded White $3,670,000 in actual and punitive damages on White’s claim of wrongful termination. We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. An extended opinion would have no prece-*52dential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ, P. 84.16(b) (2014).